Case 1:20-cv-01487-TNM Document 8 Filed 06/11/20 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

WP Company LLC d/b/a The Washington Post

 

Plaintiff
Case No.: 1:20-cv-01487-TNM
VS.
U.S. Department of Homeland Security, et al.
Defendant
AFFIDAVIT OF SERVICE

 

I, Ambiko Wallace, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons in a Civil Action, Complaint for Declaratory and Injunctive
Relief with Exhibits, Civil Cover Sheet, and Notice of Right to Consent to Trial Before a United States Magistrate Judge in the
above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 6/8/2020 at 2:23 PM, I served Michael R. Sherwin, Acting United States Attorney for the District of Columbia at 501 3rd
Street, NW, Washington, DC 20530 with the Summons in a Civil Action, Complaint for Declaratory and Injunctive Relief with
Exhibits, Civil Cover Sheet, and Notice of Right to Consent to Trial Before a United States Magistrate Judge by serving James
Paxton, Paralegal, authorized to accept service.

James Paxton is described herein as:

Gender: Male Race/Skin: Black Age: 50 Weight: 270 Height: 5'10" Hair: Bald Glasses: No

I declare under penalty of perjury that this information is true and correct.

 

 

Executed On AndKiko Wallace
Client Ref Number:

Job #: 1578434

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
-TNM Document 8 Eiled 06/11/20 Page 2 of 2
ocument 3 Filed 06/05/20 Pagé 5 of 6

OO
co~
E
Zz
=
UO

FOIA Summons
1/13

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

WP Company LLC d/b/a The Washington Post

 

Plaintiff
V.

U.S. Department of Homeland Security; U.S. Department CoviLvction Ne, 20vev1457-TNM

of State

 

Veer vr wen

Defendant

SUMMONS IN A CIVIL ACTION

Michael R. Sherwin
To: Acting United States Attorney for the
District of Columbia
Judicial Center Building
555 4th Street, NW
Washington, DC 20530

A lawsuit has been filed against you.

Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and

address are: Charles D. Tobin
Maxwell S. Mishkin
Kristel Tupja
BALLARD SPAHR LLP
1909 K Street NW, 12th Floor
Washington, DC 20006
202-661-2200 (tel) | 202-661-2299 (fax)

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date: 06/05/2020 /s/ Mariela Cruz

Signature of Clerk or Deputy Clerk

 

 
